Citation Nr: 0607771	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-16 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus C6-7 with associated compression of spinal cord.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


REMAND

The veteran had active military service from July 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a September 2002 rating decision 
of the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in St. Petersburg, Florida, which denied 
entitlement to service connection for herniated nucleus 
pulposus C6-7 with associated compression of spinal cord.

The record reflects that the veteran first requested the 
opportunity to testify before a Travel Board in his May 2004 
Substantive Appeal to the Board in lieu of a VA Form 9.  
Following over a year of controversy regarding actual receipt 
by the RO and timeliness of the veteran's substantive appeal, 
the RO formally accepted the veteran's substantive appeal in 
October 2005 and began processing the claim for Board review.  
In November 2005, the RO sent the veteran a letter telling 
him that it had certified his appeal to the Board and that he 
had 90 days from the date of the letter to ask to appear 
personally before the Board and give testimony concerning his 
appeal.  In December 2005, the veteran again requested a 
Travel Board hearing.

The veteran has not testified with respect to the issue here 
on appeal and therefore, the case must be remanded for the 
scheduling of a Travel Board hearing.  Hasty v. West, 13 Vet. 
App. 230 (1999), Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC, for the 
following action:

Schedule the veteran for a hearing 
before the Board to be held at the 
local office.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


